Order unanimously reversed on the law with costs, application denied and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court erred in granting the application of defendant pursuant to CPLR 3012 (d) to require plaintiffs to accept a late answer in this legal malpractice action. Defendant failed to offer a reasonable excuse for his default. We, therefore, reverse the order on appeal and remit the matter to Supreme Court for further proceedings pursuant to CPLR 3215 (b). (Appeal from Order of Supreme Court, Chautauqua County, Cass, Jr., J.—Vacate Default.) Present— Denman, P. J., Green, Wesley, Doerr and Balio, JJ.